 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:95-cr-0020 WBS KJN P
12                        Respondent,
13            v.                                          ORDER
14    JUAN AGUILAR-CORTEZ,
15                        Movant.
16
      UNITED STATES OF AMERICA,                           No. 2:96-cr-0089 WBS KJN P
17
                          Respondent,
18
              v.                                          ORDER
19
      JUAN AGUILAR-CORTEZ,
20
                          Movant.
21

22

23           Movant, a federal prisoner proceeding pro se, filed motions to vacate, set aside, or correct
24   his sentence pursuant to 28 U.S.C. § 2255. Because movant may be entitled to the requested
25   relief if he can establish a violation of his constitutional rights, respondent is directed to file
26   answers within thirty days of the effective date of this order. See Rule 4, Rules Governing
27   Section 2255 Proceedings.
28
                                                          1
 1             Respondent shall include with each answer any and all transcripts or other documents

 2   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

 3   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

 4   respondent’s answer is filed.

 5             If respondent files a motion to dismiss rather than an answer, movant’s opposition or

 6   statement of non-opposition to the motion shall be filed and served within thirty days after service

 7   of the motion, and respondent’s reply, if any, shall be filed and served within fourteen days

 8   thereafter.

 9             The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

10   motion, on the United States Attorney or his authorized representative.

11   Dated: March 24, 2020

12

13
     cort0020.206
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
